Annex A Executive Officers and Directors Pinetree Capital Ltd. Name Principal Occupation or Employment and Business Address Sheldon Inwentash Canadian citizen Director and Chief Executive Officer Pinetree Capital Ltd. The Exchange Tower 130 King Street West, Suite 2500 Toronto, Ontario, M5X 1A9, Canada Gerry Feldman Canadian citizen Corporate Development and Chief Financial Officer Pinetree Capital Ltd. The Exchange Tower 130 King Street West, Suite 2500 Toronto, Ontario, M5X 1A9, Canada Richard Patricio Canadian citizen Vice President, Legal & Corporate Pinetree Capital Ltd. The Exchange Tower 130 King Street West, Suite 2500 Toronto, Ontario, M5X 1A9, Canada Bruno Maruzzo Canadian citizen Director of Pinetree Capital Principal of TechnoventureInc., a business consulting company 800 Petrolia Road, Unit 15 Toronto, Ontario, M3J 3K4, Canada Peter Harder Canadian citizen Director of Pinetree Capital Senior Policy Advisor ofFrazer Milner Casgrain 99 Bank Street, Suite 1420 Ottawa, Ontario, K1P 1H4, Canada Ron Perry Canadian citizen Director of Pinetree Capital Principal of Briolijor Corporation, a business consulting company 28 Appleglen Hudson, Quebec, J0P 1H0, Canada Paul Parisotto Canadian citizen Director of Pinetree Capital President of Coniston Investment Corp. 401 Bay Street Suite 2700 P.O. Box 152 Toronto, ON M5H 2Y4, Canada Page 11 of 13 pages Gerry Goldman Canadian citizen Director of Pinetree Capital Partner of Scwartz Levitsky Feldman, LLP 1167 Caledonia Road Toronto, Ontario, M6A 2X1, Canada Andrew Fleming Canadian citizen Director of Pinetree Capital Senior Partner, Ogilvy Renault Royal Bank Plaza, South Tower 200 Bay Street, Sutie 3800 Toronto, Ontario, M5J 2Z4, Canada Marshall Auerback Canadian citizen Director of Pinetree Capital Independent Businessman 817 Pearl Street Denver, CO 80203 USA Pinetree Resource Partnership Name and Citizenship Principal Occupation or Employment and Business Address Sheldon Inwentash Canadian citizen Authorized Signing Officer of Pinetree Resource Chief Executive Officer of Pinetree Capital Ltd. The Exchange Tower 130 King Street West, Suite 2500 Toronto, Ontario, M5X 1A9, Canada Gerry Feldman Canadian citizen Authorized Signing Officer of Pinetree Resource Corporate Development and Chief Financial Officer of Pinetree Capital Ltd. The Exchange Tower 130 King Street West, Suite 2500 Toronto, Ontario, M5X 1A9, Canada Richard Patricio Canadian citizen Authorized Signing Officer of Pinetree Resource Vice President, Legal & Corporate of Pinetree Capital Ltd. The Exchange Tower 130 King Street West, Suite 2500 Toronto, Ontario, M5X 1A9, Canada Page 12 of 13 pages Pinetree Capital Investment Corp. Name Principal Occupation or Employment and Business Address Sheldon Inwentash Canadian citizen Director and President Chief Executive Officer of Pinetree Capital Ltd. The Exchange Tower 130 King Street West, Suite 2500 Toronto, Ontario, M5X 1A9, Canada Gerry Feldman Canadian citizen Director and CFO Corporate Development and Chief Financial Officer of Pinetree Capital Ltd. The Exchange Tower 130 King Street West, Suite 2500 Toronto, Ontario, M5X 1A9, Canada Emerald Capital Corp. Name Principal Occupation or Employment and Business Address Sheldon Inwentash Canadian citizen Director, President and Secretary-Treasurer of Emerald Capital Chief Executive Officer of Pinetree Capital Ltd. The Exchange Tower 130 King Street West, Suite 2500 Toronto, Ontario, M5X 1A9, Canada Page 13 of 13 pages
